

Exhibit 10.4


CIGNA Corporation Non-Employee Director Compensation Program
Amended and Restated Effective January 1, 2008




I. Board and Committee Retainers


Board retainer. Each Director receives $225,000 annually for Board membership.
One third ($75,000) of the retainer is payable in cash and two-thirds ($150,000)
of the retainer is payable in deferred stock units.
 
Committee member retainer. Each Director receives $10,000 annually for each
committee membership.  The Committee member retainer is payable in cash.
Committee chairs and members of the Executive Committee do not receive this
retainer.
 
Committee chair retainer. Each committee chair other than the chair of the
Executive Committee receives $15,000 annually payable in cash.




II. Payment of Retainers


All retainer payments are made quarterly.


Cash retainers (Board, committee member and committee chair). Cash retainers are
paid during a quarter to Directors who are in active service at any time during
that calendar quarter.


Unit portion of Board retainer.  Deferred stock units are awarded in the third
month of a calendar quarter to Directors who are in active service at any time
during that quarter. The number of units awarded is determined by dividing
$37,500 by the closing price of CIGNA stock, as reported on the Composite Tape
or successor means of publishing stock price (“Closing Price”) on the last
business day of the second month of the quarter.  Fractional units are not
awarded; the cash value of any fractional unit is accumulated together with
dividend equivalents and treated as reinvested.


Dividend equivalents (an amount equal to the dividends declared and paid on a
share of CIGNA stock) are credited on deferred stock units (to the extent the
record date for any such actual dividend occurs while a deferred stock unit is
outstanding), treated as reinvested in additional whole deferred stock units as
described below, and tracked separately for each quarterly award.


For each quarterly unit award, effective as of each dividend payment date while
a deferred stock unit is outstanding, the dividend equivalents and the cash
value of the fractional units (residual value) are added together and treated as
reinvested in additional deferred stock units.  The number of resulting
additional units is determined by dividing the amount to be reinvested by the
dividend reinvestment price.  The
 
1

--------------------------------------------------------------------------------


dividend reinvestment price is provided by CIGNA’s Transfer Agent and is the
price used under the CIGNA Dividend Reinvestment Plan for reinvestment of actual
dividends for CIGNA shareholders who participate in that plan.  The cash value
of any resulting fractional unit is treated as residual value and is applied to
the next reinvestment of dividend equivalents.


The cash value of an award of deferred stock units (including deferred stock
units resulting from the reinvestment of related dividend equivalents) plus any
remaining residual cash is payable upon the earlier of: (a) the Director’s
separation from service (within the meaning of Treas. Reg. §1.409A-1(h) or any
successor provision), or (b) the third anniversary of the award date.  Payments
to be made upon separation from service shall be made in a lump sum in the third
month of the calendar quarter following the quarter in which separation from
service occurs.   Payments to be made upon the third anniversary of the award
date shall be made in a lump sum in the third month of the calendar quarter in
which the third anniversary of the award date occurs.


The value of each deferred stock unit at payout is equal to the Closing Price on
the last business day of the second month of the calendar quarter in which
payment is made.  Deferred stock units cease to be outstanding and a director
will cease to have any rights under them as of the date they are paid.
 
In the event of a combination or exchange of shares, merger, consolidation,
rights offering, separation, reorganization or liquidation, or any other change
in CIGNA’s corporate structure, the Board may make such equitable adjustments,
to prevent dilution or enlargement of rights, as it may deem appropriate, in the
number of deferred stock units outstanding.  Outstanding deferred stock units
shall be adjusted proportionally to reflect any recapitalization, stock split or
stock dividend.  Deferred stock units issued as a consequence of any such
changes in CIGNA's corporate structure or shares shall be subject to the same
restrictions and provisions applicable to the deferred stock units with respect
to which they are issued.
 
Deferred compensation elections. Directors may elect to defer some or all of
their compensation described above under the Deferred Compensation Plan for
Directors of CIGNA Corporation.




III. Other Benefits


A. Benefits for Active Directors
 
·  
Basic Group-Term Life Insurance coverage.  Each Director is provided coverage in
the amount of the annual Board retainer.



·  
Travel Accident Insurance coverage. Each Director is provided coverage in the
amount of three times the annual Board retainer.

 
·  
Financial Planning. Directors may use the financial planning services available
to CIGNA executive officers.   Any reimbursements paid to Directors under this

 
2

--------------------------------------------------------------------------------



  program shall be paid on or before March 15 of the year after the year the
expense is incurred.



·  
Insurance. Directors may purchase or participate, on an after-tax basis, in life
insurance, medical/dental care programs, long-term care, property/casualty
personal lines and various other insurance programs available to CIGNA
employees.



·  
Matching Gifts. Directors may participate in the matching charitable gift
program available to CIGNA employees, under which up to $5,000 annually may be
matched.



B. Post-Separation Benefits 


·  
Directors serving on January 1, 2006 are eligible, upon separation from service
after nine years of service, to participate on an after-tax basis in
medical/dental care programs available to retired employees for two years and to
use the financial planning services available to active Directors (up to $5,000)
for one year following separation from service.  These Directors are also
provided $10,000 basic group term life insurance coverage for life.



·  
Directors who retired from service in 2005 are eligible to use the financial
planning services available to active Directors for five years following
separation from service, to participate for life in retiree medical/dental care
programs on an after-tax basis and are provided $10,000 basic group term life
insurance coverage for life.



·  
All Directors may, at their own expense and if otherwise eligible, also continue
life insurance, long-term care insurance and property/casualty personal lines
insurance pursuant to the terms of the applicable policies.



For all taxable post-separation benefits or reimbursements, the amount provided
or eligible for reimbursement during a particular year may not affect the
expenses eligible for reimbursement or benefits provided in any other year.  The
reimbursement of an eligible expense is made on or before the last day of the
year after the year in which the expense was incurred. The right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.




IV. General


It is intended that this program comply with the requirements of Internal
Revenue Code Section 409A, and the program shall be so administered and
interpreted.
 
Notwithstanding any other provision of this program, if a Director is a
specified employee (within the meaning of Treas. Reg. §1.409A-1(i) or any
successor provision) as of the date of separation from service (within the
meaning of Treas. Reg. §1.409A-1(h) or any successor provision), payments and
taxable benefits due upon separation from
 
3

--------------------------------------------------------------------------------


service shall be delayed until the seventh month following the date of
separation from service.
 
A Director’s right to receive program benefits represents an unsecured claim
against CIGNA's general assets.   Except as otherwise permitted by applicable
law, no right to receive program payments shall be transferable or assignable by
a Director or subject in any manner to anticipation, sale, alienation, pledge,
encumbrance, attachment or garnishment by a Director’s creditors, and any such
attempt shall be void and of no force or effect.
 
This program was originally effective January 1, 2006.
 
 
V.  Share Ownership Guidelines
 
Each Director is required to hold at least $250,000 worth of CIGNA stock,
deferred stock units, Restricted Share Equivalents or a combination.  Each
Director has three years from the time he or she joins the Board to meet these
ownership guidelines.
 
 
4

--------------------------------------------------------------------------------
